                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF INDIANA
                              INDIANAPOLIS DIVISION

RICHARD N. BELL,                                        )
                                                        )
                               Plaintiff,               )
                                                        )
                          v.                            )      No. 1:16-cv-01174-JRS-MPB
                                                        )
CARMEN COMMERCIAL REAL ESTATE                           )
SERVICES,                                               )
                                                        )
                               Defendant.               )

                    Order on Defendant’s Motion for Leave to File
                     Motion for Summary Judgment (ECF No. 95)

    Defendant Carmen Commercial Real Estate Services, Inc. seeks leave to file yet

another motion for summary judgment—its third—and to vacate the final pretrial

conference set for September 4 and the trial set for September 23. In its proposed

motion for summary judgment, Defendant contends that an April 2019 settlement

agreement between Plaintiff and the National Association of Realtors releases De-

fendant from Plaintiff’s claims in this matter because the agreement released “the

National Association of Realtors” and its “members . . . past, current and future

. . . direct and indirect.” (Agmt. 1, ECF No. 95-3.)

    Having reviewed Defendant’s proposed motion and supporting materials, the

Court concludes that there remains at least one material factual dispute that would

preclude summary judgment on Defendant’s affirmative defense. 1 Specifically, it is

not evident that Defendant, a corporation—as opposed to Defendant’s president


1That affirmative defense appears to be accord and satisfaction, but the parties’ briefs cite no legal
authority identifying a defense or its elements.

                                                   1
Christopher Carmen, an individual—is a member of the National Association of Real-

tors. The term “realtor” typically refers to an individual, not a firm. See Realtor,

Oxford English Dictionary Online (“A member of the National Association of Realtors

. . .     Hence: a real estate agent or broker”), https://www.oed.com/view/En-

try/158954?redirectedFrom=realtor& (last visited August 27, 2019); Sinclair Lewis,

BABBITT 157 (1922) (“Makes me tired the way these doctors and profs and preachers

put on lugs about being ‘professional men.’        A good realtor has to have more

knowledge and finesse than any of ‘em! . . . First place, we ought to insist that folks

call us ‘realtors’ and not ‘real-estate men’. Sounds more like a reg’lar profession.”).

   Defendant’s own evidence and argument are inconsistent on the point. Christo-

pher Carmen swears that “Carmen” (apparently Defendant and not a third-person

reference to Mr. Carmen himself) is a member of the National Association of Realtors.

But he includes in his declaration correspondence from the Indiana Commercial

Board of Realtors addressed to “Christopher”:

        Dear Christopher,

        Thank you for joining our organization!

(Christopher Decl. ¶ 7, ECF No. 95-4.) And Defendant’s argument likewise confuses

Defendant with its president: “Because Carmen was and is a ‘member’ of NAR, he is

included [in the scope of the settlement agreement].” (ECF No. 95-1 at 2) (emphasis

added).

   Accordingly, Defendant’s proposed third motion for summary judgment would not

resolve this matter, and Defendant’s motion for leave to file (ECF No. 95) is denied.



                                           2
This case remains set for final pretrial conference on September 4 and trial on Sep-

tember 23.

   SO ORDERED.


Date: 8/28/2019




Distribution:

Richard N. Bell
BELL LAW FIRM
richbell@comcast.net

April M. Jay
OVERHAUSER LAW OFFICES LLC
ajay@overhauser.com

Maura K. Kennedy
THE LAW OFFICE OF MAURA K. KENNEDY, LLC
attorneymaurakennedy@gmail.com

Paul B. Overhauser
OVERHAUSER LAW OFFICES, LLC
poverhauser@overhauser.com




                                         3
